Citation Nr: 0508855	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-32 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Evaluation of a total left knee replacement, which is 
currently 60 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

(A claim for entitlement to a total rating based on 
individual unemployability is addressed in the remand that 
follows the decision below.)  


FINDING OF FACT

The veteran experiences severely painful motion and weakness 
due to a total left knee replacement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
residuals of a left total knee replacement have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, , 
4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.68, 4.71a (Diagnostic 
Codes 5055, 5162, 5163, 5164, 5256, 5260, 5261, 5262) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been granted service connection for a total 
left knee replacement, with a 60 percent disability rating 
from February 3, 2003.  

The veteran provided a copy of an operative report from E. 
Alexander, Jr., M.D., dated in February 1999.  The 
preoperative and postoperative diagnosis were severe 
degenerative arthritis of all compartments of the left knee 
with genu varum, status post failed high tibial osteotomy.  
Dr. Alexander performed a removal of screw and plate from the 
medial upper tibia followed by replacement of the knee with a 
Zimmer Nexgen knee replacement, cruciate retaining.  No 
treatment records were included with the operative report.

The veteran was afforded a VA examination in March 2003.  The 
veteran reported that he injured his knee during a military 
exercise while in service and that surgery was performed in 
Germany in a military hospital at that time.  He reported 
that he had continuing pain and that in 1998 he had a total 
left knee replacement.  

The veteran reported that he was able to carry on most of the 
activities of daily living but that he had difficulty 
climbing stairs, gardening and pushing a lawnmower.  He 
stated that he was unable to walk for a prolonged period of 
time without pain.  

The examiner noted that the veteran's left knee revealed 
slight swelling.  An x-ray of the left knee showed a total 
knee joint replacement with a prosthesis in good position.  
The patella showed evidence of remote trauma, possibly 
postoperative.  The veteran reported that the condition 
affected his function and that he could not stand for long 
periods of time and that he must walk slowly.  

The examiner reported that the veteran exhibited flexion of 
the left knee limited to 90 degrees with pain and extension 
of the left knee of zero degrees with pain.  

The examiner's diagnostic impression was that the veteran had 
post-traumatic and post-medial meniscectomy with internal 
derangement of the left knee, instability, and limited range 
of motion with post-operative changes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2004).

The veteran's left knee disability has been rated as 60 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2004).  Diagnostic Code 5055 deals with the prosthetic 
replacement of a knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  Under Diagnostic Code 5055, replacement of either 
knee joint with a prosthesis warrants a 100 percent 
evaluation for a one-year period following implantation of 
the prosthesis.  This period commences at the conclusion of 
the initial grant of a total rating for one month following 
hospital discharge pursuant to 38 C.F.R. 4.30.  Thereafter, a 
60 percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or weakness 
in the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to Diagnostic Codes 5256 
(ankylosis of the knee), 5261 (limitation of extension of the 
leg), or 5262 (impairment of the tibia and fibula).  

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2004).  Ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation.  Ankylosis 
in flexion between 10 and 20 degrees warrants a 40 percent 
evaluation. 

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a maximum 30 percent evaluation is 
warranted when flexion of the leg is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  Under 
Diagnostic Code 5261, a 30 percent evaluation is assigned 
when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  A 40 percent evaluation is 
assigned when extension is limited to 30 degrees.  A 50 
percent evaluation is assigned when extension is limited to 
45 degrees.  (Full range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71-3, Plate II (2004).)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2004).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca, 8 Vet. App. at 202 (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  The Court has explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups." 

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia or fibula resulting in 
slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).  A 20 percent rating is 
warranted where there is malunion of the tibia or fibula 
resulting in moderate knee or ankle disability.  A 30 percent 
rating is warranted if there is malunion of the tibia or 
fibula resulting in marked disability.  A 40 percent rating 
is warranted if there is nonunion of the tibia or fibula with 
loose motion requiring a brace. 

The record reflects that the veteran underwent a total left 
knee replacement in 1998.  The Board notes that the veteran 
has complained of pain when walking for a prolonged time and 
difficulty climbing steps without significant pain.  The 
veteran is unable to cut grass or garden due to excess pain.  
He can carry on the activities of daily living.  At the March 
2003 VA examination the examiner diagnosed the veteran with 
post-traumatic and post-medial meniscectomy with internal 
derangement of the left knee, instability, and limited range 
of motion.  An x-ray showed a total knee joint replacement 
with a prosthesis in good position and evidence of trauma to 
the patella, possibly postoperative.  

The veteran's total left knee replacement is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  As noted above, the 
60 percent evaluation for the service-connected residuals of 
a total left knee replacement represents the highest 
schedular rating assignable for said disability where 
prosthetic joint replacement surgery was performed years 
earlier.  See Diagnostic Code 5055.  Although the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45, and DeLuca, relate to 
functional loss due to pain, weakness or other 
musculoskeletal pathology, Diagnostic Code 5055 sets forth 
criteria that specifically include painful motion and 
weakness.  

The Amputation Rule states, in pertinent part: "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed."  38 C.F.R. § 4.68.  
Amputation of a lower extremity at the middle or lower thirds 
of the thigh may be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5162.  Amputation of a leg 
with defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Codes 5163 and 5164.  Amputation of 
a lower extremity at the upper third of the thigh warrants an 
80 percent evaluation if the point of amputation is at or 
above a point one-third of the distance from the perineum to 
the knee joint, measured from the perineum.  38 C.F.R. Part 
4, Diagnostic Code 5161.  Thus, assuming arguendo that the 
hypothetical elective level of the amputation is above the 
knee joint, a 60 percent combined rating would be the maximum 
assignable under the "Amputation Rule" set forth in 38 C.F.R. 
§ 4.68 and Diagnostic Codes 5161, 5162-5164, because the 
prosthetic knee joint clearly does not involve the upper 
third of the thigh.  In short, with the exception of 
instances where a 100 percent rating may be assigned for one 
year following implantation of a prosthetic knee, see 
Diagnostic Code 5055, a rating greater than 60 percent is not 
assignable.

It should be pointed out that the "Amputation Rule" does not 
expressly limit its application to just schedular, versus 
extraschedular, evaluations.  However, even assuming arguendo 
that an extraschedular rating is for consideration, the 60 
percent evaluation is commensurate with the significant left 
lower extremity functioning and ambulation the veteran 
retains.  Additionally, no loss of use of the left lower 
extremity attributable to the service-connected disability 
has been clinically shown.  Thus, extraschedular rating is 
not for consideration, since the case does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, for the afore-stated reasons.  38 C.F.R. § 
3.321(b)(1).  Because the preponderance of the evidence is 
against allowance of this issue on appeal for the afore-
stated reasons, the benefit-of-the-doubt doctrine is 
inapplicable.  

Accordingly, as the veteran has been assigned the maximum 
rating available for his total left knee replacement, his 
claim for an increased evaluation is denied.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2003.  The 
veteran was informed that he should obtain and provide copies 
of treatment records, unless he desired the RO's assistance 
in that endeavor.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO assisted the veteran in the development of evidence 
from the outset of the claim.  The veteran was afforded a VA 
examination.  Operative reports from a private physician were 
associated with the claims file.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to an evaluation in excess of 60 percent for a 
total left knee replacement is denied.


REMAND

The veteran was denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) by way of a rating decision dated in June 
2004.  

The veteran's representative submitted a VA Form 646 wherein 
he addressed the issue on appeal in October 2004.  The 
representative asserted that the veteran was unable to 
continue working as a teacher due to his service-connected 
total left knee replacement.  Specific arguments regarding 
the TDIU denial were made, clearly representing the veteran's 
disagreement with the June 2004 denial.  The Board therefore 
finds that the October 2004 submission by the representative 
constitutes a valid notice of disagreement with the June 2004 
denial of TDIU.  

There is no indication that a statement of the case (SOC) has 
been issued on the TDIU question.  Because the veteran, 
through his representative, has submitted a timely notice of 
disagreement, see 38 C.F.R. §§ 20.201, 20.302 (2004), a SOC 
must be issued.  See Manlincon v. West, 12 Vet. App. 328 
(1999).  A SOC should be issued on the TDIU question unless 
the veteran's claim is resolved in some manner, such as by a 
favorable RO decision, or withdrawal of the notice of 
disagreement.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should issue a statement of 
the case on the issue of entitlement 
to TDIU.  If, and only if, a 
substantive appeal is timely filed, 
the issue should be returned to the 
Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


